Citation Nr: 0726164	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-07 601	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The veteran had active service from September 1950 to October 
1952 and from October 1961 to May 1984.  

In September 1986, the Board of Veterans' Appeals (Board) 
denied service connection for a low back disorder.  The 
veteran and his accredited representative were provided with 
copies of the Board's decision.  

This matter comes to the Board on appeal from an April 2003 
rating decision of the Cleveland, Ohio, Regional Office (RO) 
which, in pertinent part, denied service connection for 
lumbar spondylosis.  In July 2007, the veteran submitted a 
Motion to Advance on the Docket.  In July 2007, the Board 
granted the veteran's motion.  

The Board is required to consider the question of whether new 
and material evidence has been received to reopen the 
veteran's claim without regard to the RO's determinations in 
order to establish the Board's jurisdiction to address the 
underlying claim and to adjudicate the claim on a de novo 
basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, the Board has framed the issue on appeal as 
whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a chronic low back disorder.  

The issue of the veteran's entitlement to service connection 
for a chronic post-operative lumbar spine disorder to include 
degenerative disc disease is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify the veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  In September 1986, the Board denied service connection 
for a low back disorder.  


The veteran and his accredited representative were provided 
with copies of the Board's decision.  

2.  The documentation submitted since the Board's decision is 
relevant and probative of the issue at hand.  


CONCLUSION OF LAW

The September 1986 Board decision denying service connection 
for a low back disorder is final.  New and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a low back disorder has been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 
(West 2002); 38 C.F.R. § 3.156 (2001) 38 C.F.R. §§ 3.102, 
3.159, 3.326(a), 20.1105 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's application to reopen his claim of entitlement to 
service connection for a low back disorder, the Board 
observes that the RO issued a VCAA notice to the veteran in 
July 2002 which informed him of the evidence generally needed 
to support an application to reopen a claim of entitlement to 
service connection; what actions he needed to undertake; and 
how the VA would assist him in developing his application.  
Such notice effectively informed him of the need to submit 
any relevant evidence in his possession.  The July 2002 VCAA 
notice was received prior to the April 2003 RO determination 
from which the instant appeal arises.  

The VA has attempted to secure all relevant documentation.  
The veteran was afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  All relevant facts have been developed to the extent 
possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2006).  

In reviewing an application to reopen a claim of service 
connection, the Court has held that the VA must notify a 
veteran of the evidence and information that is necessary to 
both reopen his claim and to establish his entitlement to the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet.App. 1 (2006).  In the instant appeal, the veteran was 
not informed of the specific evidence necessary to reopen his 
claim of service connection for a low back disorder.  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as to the 
issue of whether new and material evidence has been received 
to reopen his claim of entitlement to service connection for 
a low back disorder given the favorable resolution below.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  


II.  Application to Reopen

When a veteran requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  An 
adverse determination as to either question is appealable.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 20.1105 
(2006).  



A.  Prior Board Decision

In September 1986, the Board denied service connection for a 
low back disorder as a chronic acquired back disorder was not 
shown to have originated during active service.  The veteran 
and his accredited representative were provided with copies 
of the Board's decision.  

The evidence on which the Board formulated its decision may 
be briefly summarized.  The veteran's service medical records 
indicate that he sustained an injury while conducting hand to 
hand combat training.  Army treatment and examination records 
dated in March 1966 relate that he was found to have pulled a 
muscle in the left glutenal region.  A May 1966 treatment 
record states that the veteran complained of right lower 
extremity nerve pain.  The veteran was diagnosed with a 
"bulging [herniated nucleus pulposus] L4-L5 right."  A 
March 1977 treatment entry states that the veteran had 
chronic low back "problems."  An impression of "mild 
muscle strain" was advanced.  The report of a July 1984 VA 
examination for compensation purposes states that the veteran 
exhibited lumberization and spina bifida occulta of the first 
sacral segment and L5-S1 pars interarticularis on X-ray 
study.  The veteran was diagnosed with chronic low back pain.  
The report of an April 1986 VA examination for compensation 
purposes states that the veteran was diagnosed with mild 
lumbosacral strain and no evidence of a herniated nucleus 
pulposus or "severe disease entity present."  

B.  New and Material Evidence

"New and material evidence" is defined by the provisions of 
38 C.F.R. § 3.156.  That regulation has been amended during 
the pendency of the instant appeal.  The amended version of 
38 C.F.R. § 3.156(a) applies only to applications filed on or 
after August 29, 2001.  As the veteran's application to 
reopen his claim of entitlement to service connection for a 
low back disorder was received in September 1996, the prior 
version of 38 C.F.R. § 3.156 is for application.  

Title 38 of the Code of Federal Regulations (2001) states, in 
pertinent part, that:

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case. 38 C.F.R. § 3.156 
(2001).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the September 1986 Board 
decision consists of photocopies of the veteran's service 
medical records; clinical and examination documentation; 
retired military treatment records; private clinical 
documentation; a sworn July 2003 statement from Robert F. 
Amicon, M.D.; and written statements from the veteran and 
other lay statements.  Dr. Amicon's sworn statement conveys 
that he had both reviewed the veteran's service medical 
records and physically examined the veteran.  The physician 
concluded that: the veteran had sustained an inservice low 
back injury while providing instruction in hand to hand 
combat; was subsequently diagnosed by treating military 
medical personnel with both a pulled muscle and a "bulging 
herniated nucleus pulposus or herniated disc L4-L5 on 
right;" and his chronic post-operative lumbar spine 
disabilities were etiologically related to his inservice low 
back injury.  

The Board finds that Dr. Amicon's sworn statement constitutes 
new and material evidence in that it is so significant that 
it must be considered in order to fairly decide the merits of 
the case.  As new and material evidence has been received, 
the veteran's claim of entitlement to service connection for 
a low back disorder is reopened.  

ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for a low back disorder is granted.  


REMAND.

In light of its reopening above, the veteran's claim of 
entitlement to service connection for a chronic 
post-operative lumbar spine disorder to include degenerative 
disc disease is to be determined following a de novo review 
of the entire record.  

Dr. Amicon's July 2003 sworn statement indicates that he had 
conducted a physical evaluation of the veteran.  The report 
of that examination and other clinical documentation from Dr. 
Amicon is not of record.  The VA should obtain all relevant 
VA and private treatment records which could potentially be 
helpful in resolving the veteran's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  

In reviewing the claims files, the Board initially observes 
that the veteran participated in combat; was wounded and 
sustained left thigh shell fragment wounds; and service 
connection is currently in effect for left thigh shell 
fragment wound residuals and left knee arthritis.  The 
veteran's service medical records relate that he was 
diagnosed in May 1966 with a "bulging [herniated nucleus 
pulposus] L4-L5 right."  Neither the December 2003 nor the 
April 2004 VA examinations for compensation purposes address 
the etiological relationships, if any, between the veteran's 
chronic post-operative lumbar spine degenerative disc disease 
and either the inservice diagnosis of lumbar spine 
degenerative disc disease and/or his service-connected 
disabilities.  The VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Therefore, the Board finds that an 
additional VA examination would be helpful in resolving the 
issues raised by the instant appeal.  
Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006); and the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.  

2.  Then upon receipt of the appropriate 
release, the RO should contact Robert F. 
Amicon, M.D., and request that he forward 
copies of all available clinical 
documentation pertaining to his 
examination and/or treatment of the 
veteran, not already of record, for 
incorporation into the record.  

3.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the etiology and 
severity of his chronic post-operative 
lumbar spine disability.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail. 

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic lumbar spine disorder had its 
onset during active service; is 
etiologically to the veteran's May 1966 
inservice diagnosis of degenerative disc 
disease, left thigh shell fragment 
wounds, and/or combat experiences; is in 
any other way causally related to active 
service; and/or is etiologically related 
to and/or has increased in severity 
beyond its natural progression secondary 
to the veteran's service-connected 
disabilities.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

4.  Then adjudicate the issue of service 
connection for a chronic post-operative 
lumbar spine disorder to include 
degenerative disc disease on a de novo 
basis with express consideration of the 
provisions of 38 C.F.R. § 3.310 (2006 as 
amended) and the Court's holding in Allen 
v. Brown, 7 Vet. App. 439 (1995).  If the 
benefit sought on appeal remains denied, 
the veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


